UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 30, 2013 Alternate Energy Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 000-53451 20-5689191 (State of other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 911 E. Winding Creek Dr., Suite 150, Eagle, Idaho 83616 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: 208-939-9311 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14A-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR.14d-2(b)) o
